Citation Nr: 1202142	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-46 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as being secondary to the appellant's service-connected renal disorder and hypertension.

2.  Entitlement to service connection for an eye disorder, to include as being secondary to type II diabetes mellitus, or, alternatively, as being secondary to the appellant's service-connected renal disorder and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to August 1979 in the United States Army.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from rating decision of April 2008 by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant presented testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in August 2011; a transcript of that hearing was produced and has been included in the claims folder for review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection be granted for diabetes mellitus and an eye disability.  The appellant has suggested that both conditions are secondary to or the result of a service-connected disability.  The Board would note that the appellant is service-connected for renal failure associated with hypertension, global left ventricular hypokinesis associated with hypertension, hypertension, and erectile dysfunction associated with renal failure.  A 100 percent combined rating is in effect and the appellant is in receipt of special monthly compensation benefits.  The RO has denied his claim for service-connected benefits and he has appealed to the Board for review.  

As a result of his appeal, the appellant proffered testimony before the undersigned VLJ.  During that hearing, the appellant claimed that he had been told by medical professionals that both disabilities were secondary to his service-connected renal hypertension.  He further suggested that the record was incomplete because it did not contain all of his private and VA medical records.  Finally, he also reported that he had been awarded Social Security Administration (SSA) benefits and that those benefits had been awarded for his service-connected and nonservice-connected disabilities and it was insinuated that those records might have information relevant to the claim now before the Board.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain Social Security Administration (SSA) decisions and records which may have a bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the appellant has merely claimed that he is in receipt of SSA disability benefits; he has not been very specific as why SSA is providing SSA benefits nor has he indicated what disabilities entitle him to SSA payments.  He has only made insinuations.  Moreover, there is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

Also, because the claim is being returned for additional development, copies of any available VA and private medical records subsequent to 2008 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these private and VA treatment records should be associated with the claims file. 

Also, the VA has a duty to assist the appellant in the development of his or her claim.  Such a duty includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions earnestly made by the appellant; i.e., that he now suffers from conditions he believes are service-related and was caused by his service-connected disabilities.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case, or the lack thereof, and in light of the applicable provisions of the VCAA, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that such examinations should be afforded the appellant before the Board issues a determination on the merits of his claim. 

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) for the issues now on appeal including an explanation of how to prevail on claims involving secondary service-connection.  The appellant should also be invited to submit any pertinent evidence in his possession.  The RO/AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims folder for review. 

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment received since January 2008 for all of the disabilities now on appeal (type II diabetes mellitus and an eye disorder), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any records from Doctor James A. Harrow, of Alexander City, Alabama, Doctor Jane Harell, of Alexander City, Alabama, Doctor (unknown first name) Radcliff, of Opelika, Alabama, and Doctor Dimtcho V. Popov, also of Alexander City, Alabama).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  The AMC/RO should request all documents pertaining to any award of benefits to the appellant from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If the request for records is not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

4.  Only after all of the service member's medical records and SSA records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA internal medicine doctor and an eye doctor in order to determine whether the appellant now suffers from diabetes mellitus and an eye disorder that is secondary to any of the appellant's service-connected disabilities.  The claims folder and a copy of this remand are to be made available to the examiners to review prior to the review.  The examiners should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiners should review the results of any testing prior to completion of the report. 

The appropriate examiner should express an opinion as to whether the appellant now suffers from type II diabetes mellitus and if he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service or to a service-connected disability (renal failure, global left ventricular hypokinesis, hypertension, or erectile dysfunction).  The eye examiner should express an opinion as to whether the appellant now suffers from a ratable eye disorder and if he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service or to a service-connected disability (renal failure, global left ventricular hypokinesis, hypertension, or erectile dysfunction).  

The examiners must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorders and disabilities are not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctors' opinions.  If the reports do not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


